DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
2.	Applicant’s submission filed 07/27/2021 has been entered. Claims 1-21 are pending. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 7, 10, 12, 16-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janszen (US 6200250 B1).

a substrate (layers 104, 107, 108, 109, 110) having a length and a width defining a monitoring area (Fig. 1, Col 2 lines 46-60); and 
a moisture sensor (sensing electrodes 114/314, coupling electrodes 117/317) positioned within the monitoring area (Figs. 1-3, Col 2 lines 54-60, Col 3 lines 5-9) and including a circuit that includes: 
a plurality of traces (114/314) spaced apart from each other such that the presence of moisture bridging a space between at least two of the traces will close the circuit (Figs. 1-3, Col 2 lines 54-60); 
a removable conductor (117/317) coupled to one of the plurality of traces (114/314) such that removal of the conductor at the point of use irreversibly prevents the trace from closing the circuit, as Janszen teaches the system with different numbers of removable conductors (117/317) such as with fewer conductors with one pair of coupling electrodes rather than two, where they have been removed, as they were excluded during manufacturing (Fig. 2, Col 4 lines 1-8), and Janszen teaches the conductors to be applied with adhesive (Col 4, lines 60-65, Col 8 lines 38-39) and also formed by removal of material (Col 5 lines 5-13) thereby modifying the sensitivity of the moisture sensor, since the signals will not be coupled with fewer coupling electrodes (Col 3 lines 5-12). A point of use, is understood as the location of the traces/conductor defining the area of detection. 


Regarding claim 2, Janszen further discloses wherein the removable conductor (117, 317) is one of a plurality of removable conductors and the plurality of traces (314) comprise: a first outer trace; a second outer trace positioned opposite the first outer trace, and one or more inner traces positioned between the first outer trace and the second outer trace, wherein each of the inner traces includes a respective one of the plurality of removable conductors (Fig. 3b, Annotated Fig. 1 below). 

    PNG
    media_image1.png
    491
    351
    media_image1.png
    Greyscale

Annotated Fig. 1: Janszen Fig. 3B indicating the plurality of traces



	Regarding claim 7, Janszen further discloses wherein the traces comprise electrically conductive ink (Col 4 lines 26-32). 

	Regarding claim 10, Janszen further discloses wherein the plurality of traces (314) includes at least four electrically conductive traces, wherein the removable conductor (317) is a first removable conductor of a plurality of removable conductors and two of the electrically conductive traces each include a respective one of the removable conductors (Fig. 3B, Col 5 lines 22-23). 

	Regarding claim 12, Janszen further discloses wherein the removable conductor is coupled to the substrate by an adhesive (Col 4, lines 60-65, Col 8 lines 38-39).
	
	Regarding claim 16, Janszen further discloses wherein the substrate is wearable, as the diaper (100) taught by Janszen in wearable (Figs. 1, 19).



	 Regarding claim 20, Janszen further discloses detecting a notification generated by the moisture sensor; and determining, in response to the detection of the notification, that an incontinence event has occurred, since Janszen teaches moisture monitoring devices set off an alarm (notification) to notify a user of wetness (Col 1 lines 17-21).

Regarding claim 21, Janszen further discloses wherein the conductor is coupled to the moisture sensor by an adhesive and removing the conductor from the trace comprises pulling the conductor from the moisture sensor, as Janszen teaches the conductors to be applied with adhesive (Col 4, lines 60-65, Col 8 lines 38-39) and also formed by removal of material (Col 5 lines 5-13).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4-6, 11, 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Janszen, in view of Lastinger (US 9366644 B1).
Regarding claims 4-6, Janszen further discloses the purpose of moisture monitoring devices it to set off an alarm to notify a user of wetness (Col 1 lines 17-21) but is not specific to a visual indication (claim 4), an audible indication (claim 5) and transmitting a wireless signal (claim 6). 
	Lastinger, however, teaches a system for detecting liquid (Lastinger Col 3 lines 6-17), in the same field of endeavor, wherein the sensor is configured to generate, in response to a determination that the circuit has been closed, when liquid contacts conductors within a boundary (Lastinger Fig. 4, Col 10 lines 11-20), a visual indication that an incontinence event has occurred (Lastinger Col 4 lines 26-30), an audible indication that an incontinence even has occurred (Lastinger Col 4 lines 26-28), and wherein the sensor is further configured to transmit, in response to a determination that the circuit has been closed, a wireless signal that indicates that an incontinence event has occurred (Lastinger Col 4 lines 30-32). Lastinger teaches notifying the user of wetness in the system so they may change the device to avoid leaking (as motivated by Lastinger Col 3 lines 10-15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sensor of Janszen to generate a notification to the user such as with a visual indication, an audible indication and/or a wireless signal, as taught by Lastinger, to avoid leaking.

	Regarding claim 11, all of the elements of the current invention have been substantially disclosed by Janszen, as applied above in claim 1, except for wherein the 
Lastinger, however, teaches a system for detecting liquid (Lastinger Col 3 lines 6-17), in the same field of endeavor, wherein the plurality of traces (conductors 470, 480, 490) are spaced apart at predefined distances (distances 450, 460) associated with predefined volumes of liquid (examples of liquid insults at 432, 436, 446) (Lastinger Fig. 4, Col 8 line 61 – Col 9 line 4, Col 9 lines 39-43), in order to estimate a volume of liquid present in the system (as motivated by Lastinger Col 10 lines 43-46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of traces of Janszen, to be spaced apart at predefined distances associated with predefined volumes of liquid, as taught by Lastinger, to estimate a volume of liquid in the system which will help the user avoid leaking. 

	Regarding claims 13-14, all of the elements of the current invention have been substantially disclosed by Janszen, as applied above in claim 1, except wherein each trace comprises a first segment and one or more second segments oriented perpendicular to the first segment (claim 13) and wherein the second segments of one of the plurality of traces are interdigitated with the second segments of another of the plurality of traces (claim 14).
Lastinger, however, teaches a system for detecting liquid (Lastinger Col 3 lines 6-17), in the same field of endeavor, wherein each trace (conductors 470, 480) comprises a first segment, shown as a vertical segment of conductors (Lastinger Fig. 4), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the traces of Janszen, to comprise a first segment and perpendicular and interdigitated second segments, as taught by Lastinger, to space and locate the conductors to estimate an amount and spread of liquid to better inform a user. 

	Regarding claim 15, all of the elements of the current invention have been substantially disclosed by Janszen, as applied above in claim 1, except wherein the moisture sensor is configured to apply a predefined voltage to one of the plurality of traces.
Lastinger, however, teaches a system for detecting liquid (Lastinger Col 3 lines 6-17), in the same field of endeavor, wherein the moisture sensor is configured to apply a predefined voltage to one of the plurality of traces (conductors 470, 480, 490) (Lastinger Fig. 4, Col 9 lines 44-54) in order to estimate a volume of liquid present in the system (as motivated by Lastinger Col 10 lines 43-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the sensor of Janszen to apply a 

	Regarding claim 18, Janszen further discloses wherein the plurality of traces includes at least four electrically conductive traces (314) (Fig. 3B), wherein the removable conductor (317) is a first removable conductor of a plurality of removable conductors (Fig. 3B), and wherein two of the traces each includes a respective one of the removable conductors, since Janszen teaches all of the traces to include removable conductors (Fig. 3B, Col 5 lines 22-23) and wherein removing the conductor from the trace comprises removing the one or more selected conductors from the corresponding traces, as Janszen teaches the system with different numbers of removable conductors (117/317) such as with fewer conductors with one pair of coupling electrodes rather than two, where they have been removed leaving only the trace (Fig. 2, Col 4 lines 1-8).
Janszen is silent to the method further comprising: determining a threshold volume of liquid to be indicative of an incontinence event; selecting one or more of the conductors to remove based on the determined threshold volume of liquid.
	Lastinger, however, teaches a system and method for detecting liquid (Lastinger Col 3 lines 6-17), in the same field of endeavor, comprising determining a threshold volume of liquid (minimum amount of liquid) to be indicative of an incontinence event (Lastinger Col 3 lines 10-17), and since Lastinger teaches predetermined distances between conductors (470, 480, 490) to estimate a volume of liquid (Lastinger Col 9 lines 23-29) to estimate a volume of liquid (Lastinger Col 10 lines 43-46) and notify a user 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a threshold volume of liquid to be indicative of an incontinence event based on the distance between traces, as suggested by Lastinger, to estimate a volume of liquid present to notify a user when a pad must be changed to avoid leaking.
	Janszen and Lastinger are still silent to selecting one or more of the conductors to remove based on the determined threshold volume of liquid.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the distance between traces according to a determined threshold volume of liquid, as suggested by Lastinger, by removing conductors of the Janszen/Lastinger device, since Janszen teaches the system with different numbers of removable conductors (117/317) such as with fewer conductors with one pair of coupling electrodes rather than two, where they have been removed (Fig. 2, Col 4 lines 1-8). Doing so would allow a user to estimate the present volume of liquid. 

Regarding claim 19, all of the elements of the current invention have been substantially disclosed by Janszen, as applied above in claim 17, except for positioning the substrate on a patient support apparatus.
Lastinger, however, teaches a system and method for detecting liquid (Lastinger Col 3 lines 6-17), in the same field of endeavor, wherein the substrate is positioned on a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the substrate of Janszen on a patient support apparatus, such as a patient’s bed, as suggested by Lastinger, to expand the uses of the system to accommodate user preference. 

8.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Janszen in view of Gustafson (US 2008/0300559 A1).
Regarding claims 8-9, Janszen further discloses wherein the substrate further comprises a pad having a plurality of layers including a top layer (inner sheet 104) configured to be contacted by a user of the pad; wherein the moisture sensor (114, 117) is at least partially incorporated into one of the plurality of layers of the pad (claim 8) and wherein the plurality of layers further comprise an absorbent layer (absorber layer 107), a moisture sensor layer , a film layer (backing sheet 110), and a barrier layer (barrier 109) (claim 9) (Fig. 1, Col 2 lines 46-62). Janszen is silent to the top layer being non-woven. 
Gustafson, however, teaches an absorbent article with a wetness detector (Gustafson Fig. 1, abstract) with a skin contacting non-woven topsheet (Gustafson ¶ 0024), suitable for liquid penetration (as motivated by Gustafson ¶ 0024).
. 

Response to Arguments
9.	Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive. 
	Regarding Applicant’s arguments that Janszen does not disclose “a removable conductor” (see p. 6 of Remarks, 35 USC § 102 Claim 1), Examiner respectfully disagrees. Janszen teaches systems with various numbers of conductors. The removable element is excluded during manufacturing. The number of conductors is directly related to the sensitivity and how the system operates. A smaller number of conductors relates to a smaller detection area which changes the sensitivity. Additionally, fewer conductors results in less coupling of the signals which also impacts the sensitivity of the system. 
Applicant asserts, and examiner agrees, that the forming of the coupling electrodes is performed during the manufacturing process. Examiner notes that this fact does not exclude a removable conductor. The exclusion, for example, of an adhesive conductor element during manufacturing (according to Janszen the conductors may be 
	Now referring to the new limitation, “the point of use” is understood as a location or position of the detection and monitoring area. The removable conductors exist in this area. The exclusion of the conductors during manufacturing is a removal of the conductor at the point of use. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, Applicant asserts that the removable conductor element of Janszen contrasts the electrically conductive sticker that is taught in the specification of the present application. Under broadest reasonable interpretation, the term “removable” is capable of removal, or excluded, and the conductive sticker is not read into the claim. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.")
For the same reasons as set forth above, Examiner respectfully disagrees to the arguments regarding claim 17.
As such, Examiner maintains that Janszen teaches all of the elements of claims 1-3, 7, 10, 12, 16-17 and 20-21, with teachings Lastinger and Gustafson to cure any deficiencies in dependent claims 4-6, 8-9, 11, 13-15 and 18-19.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HEATHER K BARNWELL/           Examiner, Art Unit 3781                                                                                                                                                                                             	09/10/2021

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781